Citation Nr: 0621875	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  01-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left arm injury.  

2.  Entitlement to service connection for the claimed 
residuals of a shell fragment wound of the right knee.  

3.  Entitlement to service connection for the claimed 
residuals of a back injury.  

4.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  





REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1950 to December 1953.  He had 
service in the Republic of Korea, and his awards and 
decorations included the Medical Badge and Purple Heart 
Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded for further development.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a left arm or back injury in service or for 
many years thereafter.  

2.  The veteran currently is not shown to have the 
residuals of left arm or back injury or a shell fragment 
wound of the right knee.  

3.  The veteran currently is not shown to have a 
diagnosis of PTSD due to any event or incident of his 
active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have left arm or right 
disability due to an injury or disease that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

2.  The veteran is not shown to have a right knee 
disability manifested by shell fragment wound residuals 
due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  The veteran is not shown to have a disability 
manifested by PTSD due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection for disabilities of 
the left arm, right knee, and back, as well as his claim 
of service connection for PTSD.

In February 2004, the Appeals Management Center (AMC) in 
Washington, D.C. informed the veteran that in order to 
establish service connection for a particular disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 

The AMC notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the 
veteran's service connection claims was not sent to the 
veteran until after the initial unfavorable rating 
decision in February 2000.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Those five 
elements included:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  

The Court held that such notice must inform the veteran 
that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

In this case, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or the effective dates for the disability(ies) 
on appeal.  

However, since the decision below denies service 
connection for the veteran's claims, no disability rating 
or effective date will be assigned.  Therefore, the 
failure to notify him of those elements is of no force or 
effect and cannot result in prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been 
prejudiced thereby).  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  
Indeed, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

In this regard, the Board notes that the RO has requested 
the veteran's service personnel records; however, in 
March 2004, the National Personnel Records Center 
responded that those records had been destroyed in a fire 
at the Center.  

The Board also notes that on several occasions, VA has 
scheduled the veteran for examinations to assess the 
nature and etiology of his various claimed disabilities.  
38 C.F.R. § 3.326 (2005).  

Although VA has notified the veteran of the importance of 
those examinations, he has failed to report for any of 
those examinations and has offered no good cause for such 
failure.  Indeed, evidence such as a March 2003 statement 
from the veteran show that he was aware that he had 
missed at least two of those examinations.  

Where, as here, the veteran misses an examination 
scheduled in conjunction with an original claim for 
service connection, the claim will be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)-(b) (2005).  

In light of the foregoing efforts by VA to develop the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims of service 
connection for disabilities of the left arm, right knee, 
and back, or his claim of service connection for PTSD.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  The Left Arm; Right Knee; and Back

A careful review of the medical record shows that they 
are negative for any evidence of injury to the left arm, 
right knee or back in service or for many years 
thereafter.  

Although the veteran received a Purple Heart during 
service, the location of the associated injury has not 
been identified.  The report of his service separation 
examination does show the presence of scars; however, 
they are located on his chest and right arm, rather than 
any of the areas at issue.  

As noted, the veteran has failed to report for VA 
examination scheduled to assist him in connection with 
his claims.  

In any event, without competent evidence of the injury 
residuals involving the left arm; right knee or back, the 
veteran cannot meet the criteria for service connection.  
Accordingly, service connection must be denied.  


B.  PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's receipt of the Purple Heart is clear 
evidence that he sustained a stressor in service.  
However, the evidence does not establish the presence of 
PTSD.  

The only diagnosis of PTSD was noted during a period of 
VA domiciliary care from July to August 1999.  Despite 
the diagnosis, however, there were no reported symptoms 
to support the diagnosis.  Moreover, an associated 
inservice stressor was not identified.  

Once again, it is pertinent to note that the veteran has 
failed for report for VA examination scheduled for the 
purpose of assisting him with his claim.  

Absent competent evidence establishing diagnosis of PTSD 
linked to an inservice stressor, the veteran cannot meet 
the criteria for service connection for PTSD.  Therefore, 
that portion of the appeal must also be denied.  

In arriving at the foregoing decisions, the Board notes 
that the only reports of a relationship between the 
claimed disorders and service come from the veteran.  As 
a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, service 
connection is not warranted.



ORDER

Service connection for the claimed residuals of a left 
arm injury is denied.  

Service connection for the claimed residuals of a shell 
fragment wound of the right knee is denied.  

Service connection for the claimed residuals of a back 
injury is denied.  

Service connection for the claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


